Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: ONS03538US
Filling Date: 11/14/2019
Inventor: Sulfridge et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka (US 2021/0183930 A1) in view of Yang et al (US 2009/0008729 A1).

Regarding claim 1, Takatsuka discloses a semiconductor device (Figs. 1, 2B, 14) comprising: a plurality of single-photon avalanche diode pixels 100, 141 (Paras. 53, 54, 84), wherein each of the single-photon avalanche diode pixels 100, 141 has an active region 141 and an inactive region 124 (Para. 57, bottom portion); a plurality of microlenses 133 (Para. 70), wherein each of the microlenses 133 covers the active region 141 of a respective one of the single-photon avalanche diode pixels 141; a containment grid 124 (portion between elements 142, 133, top portion) that covers the inactive regions 124 (bottom portion) of the single-photon avalanche diode pixels 141, wherein portions of the containment grid 124 are interposed between adjacent microlenses of the plurality of microlenses 133; each of the portions of the containment grid 124 has a top surface; material 142 (Para. 68).

Sekine does not explicitly disclose 2material that is phobic to the microlens material on at least some of the top surfaces.  

However, Yang discloses material 11 (Fig. 1, Para. 25, same material as instant application) that is phobic to the microlens material 12 (Para. 25) on at least some of the top surfaces 11 (Para. 25, right portion between lenses 12).  
Yang teaches the above modification is used to protect the micro lenses (Para. 25). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Takatsuka phobic material with Yang phobic material as suggested above to protect the micro lenses (Para. 25).

Regarding claim 2, Takatsuka further discloses the semiconductor device defined in claim 1 wherein the portions of the containment grid 124 (portion between elements 142, 133) each have a tapered shape between the microlenses 133.  

 Regarding claim 4, Takatsuka does not explicitly disclose the semiconductor device defined in claim 1 wherein the containment grid 124 comprises containment grid material with a first index of refraction, the microlenses comprises microlens material with a second index of refraction, and the second index of refraction is higher than the first index of refraction.

However, Takatsuka discloses the lens material is phosensitive resin 133 (Para. 70, RI=about 1.5) and the containment grid material is 124 (Tungsten, RI=about 3.5). Containment grid material has higher RI than lens material. This is same as the instant application specification materials RI (the specification says that the containment grid materials are black material, metal, metal oxide or dielectric materials. Examiner considers that the metal material and generally the metal has RI between 2.9-3.6. Similarly, the specification shows the material for microlens are acrylic or silicon. 
RI for acrylic material around 1.5). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the same RI for containment grid and lens materials as instant application invention for intended purposes.

the applicants have not established the criticality (see next paragraph below) of the RI differences.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed RI differences or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Takatsuka further discloses the semiconductor device defined in claim 1 wherein the containment grid 124 comprises a material selected from the group consisting of: metal material (Para. 74), metal oxide material, silicon material, and black material.  
 
Regarding claim 9, Takatsuka further discloses the semiconductor device defined in claim 1 wherein the each of the microlenses 133 has a first height, the containment grid 124 has a second height, and the first height 133 is greater than the second height 124.  

Regarding claim 10, Takatsuka does not explicitly disclose the semiconductor device defined in claim 9 wherein the first height is at least ten times greater than the second height.

However, Yang discloses the first height 133 is at least greater than the second height 124. It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the first height is at least ten times greater than the second height for intended purposes.
CRITICALITY
 The specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0109501 A1) in view of Takatsuka (US 2021/0183930 A1) and Yang et al (US 2009/0008729 A1).

Regarding claim 16, Sekine discloses a semiconductor device (Fig. 2) comprising:
a semiconductor substrate (element SUB, Para. 22), wherein the semiconductor substrate has opposing first and second surfaces (Fig. 2);

a diode pixel (element PD, Para. 21) formed in the semiconductor substrate and having an active region (element PD) and an inactive region 72 (Para. 22), wherein the inactive region 72 comprises semiconductor material (P-type) and extends from the first surface to the second surface (Fig. 2);

a containment grid 30, 50 (Paras. 22, 23) on the first surface (top surface) and having portions that cover overlap the inactive region 72 in a given direction (Y-direction), wherein the containment grid has an opening 40 (Para. 21) that overlaps the active region (PD); 

a microlens 40 in the opening of the containment grid on the first surface of the semiconductor substrate (SUB) that overlaps the active region (PD) in the given direction (Y-direction); material 142 (Para. 68).

Sekine does not explicitly disclose a single-photon avalanche diode.
However, Takatsuka discloses a single-photon avalanche diode 140, 100 (figure 14, Para. 129). Takatsuka teaches the above modification is used to improve efficiency and timing jitter characteristics of the device (Para. 66). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Sekine diode with Takatsuka single-photon avalanche diode as suggested above to improve efficiency and timing jitter characteristics of the device (Para. 66).

Sekine does not explicitly disclose the microlens comprises a microlens material; and material that is phobic to the microlens material on the containment grid.

However, Yang discloses the microlens comprises a microlens material 12 (Fig. 1, Para. 25); and material that is phobic 11 (Para. 25, left portion between lenses 12, same material as instant application) to the microlens material 12 on the containment grid 11 (Para. 25, right portion between lenses 12). Yang teaches the above modification is used to protect the micro lenses (Para. 25). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Sekine phobic material with Yang phobic material as suggested above to protect the micro lenses (Para. 25).

Regarding claim 17, Takatsuka discloses the semiconductor device defined in claim 16 wherein the single-photon avalanche diode pixel 100, 140 (Para. 129) is a pixel in an array of single-photon avalanche diode pixels (Para. 99), and wherein the containment grid 124 (top portion between element 133) comprises containment grid material 124 (Paras. 57, 74) that is configured to absorb stray light and prevent cross talk between adjacent pixels in the array of pixels (Paras. 57, 74).

Regarding claim 18, Takatsuka discloses the semiconductor device defined in claim 17 wherein the containment grid material 124 is selected from the group of material consisting of: black material (Para. 57) and metal oxide material.

Regarding claim 20, Takatsuka does not explicitly disclose the semiconductor device defined in claim 1 wherein the containment grid comprises containment grid material with a first index of refraction, the microlenses comprises microlens material with a second index of refraction, and the second index of refraction is higher than the first index of refraction; the semiconductor device defined in claim 17 wherein the containment grid material 124 has a first index of refraction and wherein the microlens is formed from microlens material that has a second index of refraction that is greater than the first index of refraction. 
However, Takatsuka discloses the lens material is phosensitive resin 133 (Para. 70, RI=about 1.5) and the containment grid material is 124 (Tungsten, RI=about 3.5). Containment grid material has higher RI than lens material. This is same as the instant application specification materials RI (the specification says that the containment grid materials are black material, metal, metal oxide or dielectric materials. Examiner considers that the metal material and generally the metal has RI between 2.9-3.6. Similarly, the specification shows the material for microlens are acrylic or silicon. 
RI for acrylic material around 1.5). Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the same RI for containment grid and lens materials as instant application invention for intended purposes.

the applicants have not established the criticality (see next paragraph below) of the RI differences.
CRITICALITY

 The specification contains no disclosure of either the critical nature of the claimed RI differences or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 9-10, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896